Case 2:16-cr-00540-.]I\/|A-S|L Document 402

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

............................. x
UNITED STATES OF AMERICA
v.
EDWARD MANGANO, and
LINDA MANGANO,
Defendants.
_____________________________ x

Filed 03/08/19 Page 1 of 5 Page|D #: 4431

lN FFL:E’ L‘“E '
U.S. D'.'§ §:.Rr';`§l"<c":"(rlf"ll r) v
‘A' MAR 08 2019

LONG lSLAND C.` {'*.‘ jj

vERDICT sHEET
16-cR-540 (S-z)(JMA)

All jurors must agree on the answers to all of the questions Please indicate your verdict with

a check mark (\/).

COUNT ONE:
Consgiracv to Con_Lnit FecLzral Program Bribel_'!

On the charge of conspiracy to commit federal program bribery, we the jury fmd the

defendant EDWARD MANGANO:

Noc Guilty Guilry if

lf you find the defendant EDWARD AMNGANO guilty of Count One, you must answer the
following question and must check at least one of the lines below.'

The goal of the conspiracy charged in Count One was to commit federal
program bribery as to the alleged (CHECK ALL THAT APPLY):

Town of Oyster Bay Loan Scheme

Nassau County Bread and Rolls Contract

Nassau County OEM Food Procurement Contract

coua'r exa\B\T

Case 2:16-cr-00540-.]I\/|A-S|L Document 402 Filed 03/08/19 Page 2 of 5 Page|D #: 4432

COUNT TWO:
Federal Program Bribe_l_'y

On the charge of federal program bribery, we the jury find the defendant EDWARD
MANGANO:

Not Guilty Guilty /

H you find the defendant EDWARD MANGANO guilty of Count Two, you must answer the
following question and must check at least one of the lines below.'

The federal program bribery charged in Count Two was found by the jury
beyond a reasonable doubt based upon the alleged (CHECK ALL THAT

APPLY):
L Town of Oyster Bay Loan Scherne
Nassau County Bread and Rolls Contract
Nassau County OEM Food Procurement Contract

COUNT THREE:
Cons irac to Commit Honest Services Wire Fraud

 

On the charge of conspiracy to commit honest services wire fraud, we the jury fmd the
defendant EDWARD MANGANO:

Not Guilty Guilty

If you find the defendant EDWARD AMNGANO guilty of Count Three, you must answer the
following question and must check at least one of the lines below:

The goal of the conspiracy charged in Count Three was to commit honest
services wire fraud as to the alleged (CHECK ALL THAT APPLY):

g Town of Oyster Bay Loan Scheme

Nassau County Bread and Rolls Contract

Nassau County OEM Food Procurement Contract

.Case 2:16-cr-00540-.]I\/|A-S|L Document 402 Filed 03/08/19 Page 3 of 5 Page|D #: 4433

COUNT FOUR:
Honest Services Wire Fraud

On the charge of honest services wire fraud as to the alleged Town of Oyster Bay Loan
Scheme, we the jury find the defendant EDWARD MANGANO:

Not Guilty Guilty

COUNT FIVE
Honest Services Wire Fraud

On the charge of honest services wire fraud as to Count Five, we the jury find the defendant
EDWARD MANGANO:

Not Guilty \/ Guiny

If you find the defendant EDWARD AMNGANO guilty of Count Five, you must answer the
following question and must check at least one of the lines below.'

The honest services wire fraud charged in Count Five was found by the jury
beyond a reasonable doubt based upon the alleged (CHECK ALL THAT

APPLY):
Nassau County Bread and Rolls Contract

Nassau County OEM Food Procurement Contract

COUNT SIX
Extortion

On the charge of extortion, we the jury find the defendant EDWARD MANGANO:

Not Guilty Guilty

If you find the defendant EDWARD M/INGANO guilty of Count Six, you must answer the
following question and must check at least one of the lines below.'

The extortion charged in Count Six Was found by the jury beyond a reasonable
doubt based upon the alleged (CHECK ALL THAT APPLY):

Town of Oyster Bay Loan Scheme
Nassau County Bread and Rolls Contract

Nassau County OEM Food Procurement Contract

3

'Case 2:16-cr-00540-.]I\/|A-S|L Document 402 Filed 03/08/19 Page 4 of 5 Page|D #: 4434

COUNT SEVEN
Cons irac to Obstruct Justice

 

On the charge of conspiracy to obstruct justice, we the jury flnd the defendant EDWARD

MANGANO:
Noc Guilty Guilty M

On the charge of conspiracy to obstructjustice, we the jury find the defendant LINDA
MANGANO:

Not Guilty Guilty if

COUNT EIGHT
Obstructioo of Justice

On the charge of obstruction of justice, we thejury find the defendant LINDA
MANGANO:

Not Guilty Guilty l/

COUNT NINE
False Statements Janua 13 2015

 

On the charge of making false statements, we the jury find the defendant LINDA
MANGANO:

Not Guilty §[ Guilty

QQ_U§T._M
False Statements Ma 20 2015

 

On the charge of making false statements, We the jury find the defendant LINDA
MANGANO:

Not Guilty Guilty /

`_Case 2:16-cr-00540-.]I\/|A-S|L Document 402 Filed 03/08/19 Page 5 of 5 Page|D #: 4435

COUNT ELEVEN
False Statements Ma 22 2015

 

On the charge of making false statements, we the jury find the defendant LINDA
MANGANO:
Nor Guilty Guilty |Z

Y ou are finished The foreperson should ensure that each juror agrees with the answer to
each question Ifso, the foreperson should date and sign below.

Dated: 21 if , 2019 at Q:§@p.m.

.M
eperson

